Case 1:20-cv-22161-RNS Document 19 Entered on FLSD Docket 11/20/2020 Page 1 of 6




                                  United States District Court
                                            for the
                                  Southern District of Florida

      Pamela Taylor, Plaintiff,          )
                                         )
      v.                                 )
                                         ) Civil Action No. 20-22161-Civ-Scola
      Royal Caribbean Cruises Ltd., a    )
      Liberian Corporation, Defendant.   )
                          Order Granting Motion to Dismiss
         This maritime action arises from damages Plaintiff Pamela Taylor
  sustained when she was injured while a passenger aboard the Allure of the
  Seas, a cruise ship owned and operated by Defendant Royal Caribbean Cruises
  Ltd. (“RCCL”). (Am. Compl. (“Compl.” Or “complaint”), ECF No. 6 at ¶¶ 9-10.)
  The Court struck Taylor’s initial complaint because it was a shotgun pleading,
  impeding the Defendant’s and the Court’s assessment of Taylor’s claims. Taylor
  filed the instant version of her complaint on June 23, 2020, which fixed some
  of her earlier complaint’s shortcomings. The complaint asserts three counts.
  Count I is for Negligent Failure to Warn, Count II is for Negligent Maintenance
  of the Gangway Flooring, and Count III is for Negligent Failure to Follow
  Disembarkation Policies and Procedures. RCCL moved to dismiss, Taylor filed a
  response, and RCCL filed a reply. (Def.’s Mot., ECF No. 11; Pl.’s Resp., ECF No.
  12; Def.’s Reply, ECF No. 13.) After careful consideration, the Court agrees with
  the Defendant and grants the motion to dismiss (ECF No. 11.)

        1. Background. 1
        Taylor was severely injured aboard the Allure of the Seas on or about May
  26, 2019, “when she tripped and fell,” resulting in a surgery to treat a left tibial
  plateau fracture, while “disembarking the vessel on a dangerous condition.”
  (ECF No. 6 at ¶¶ 18, 20.) One of the “busiest” areas of the ship is the gangway,
  a pedestrian walkway, or “ramp,” that connects the ship to land for
  embarkation and disembarkation. (Id. at ¶¶ 15-16.) Embarkation and
  disembarkation appear to be prone to crowding and bottlenecks. From its
  launch in 2009 until June 2016, the Allure of the Seas was the world’s largest
  passenger vessel. (Id. at ¶13.) At maximum capacity, it can carry almost 9,000
  individuals. (Id. at ¶14.)


  1
   The Court accepts Taylor’s factual allegations as true for the purposes of evaluating RCCL’s
  motion to dismiss. Brooks v. Blue Cross & Blue Shield of Fla., Inc., 116 F.3d 1364, 1369 (11th
  Cir. 1997).
Case 1:20-cv-22161-RNS Document 19 Entered on FLSD Docket 11/20/2020 Page 2 of 6




         The complaint alleges that RCCL’s failure to make the disembarkation
  process safe resulted in Taylor’s injury. Specifically, it alleges that RCCL is
  aware that due to the high traffic during disembarkation, “there is a need for
  Defendant to provide sufficient warnings, order, and organization so as to
  maintain a safe and even-flow of passengers . . . .” (Id. at ¶16.) Additionally, the
  complaint alleges RCCL knew that a lack of organization, warnings, and
  direction during disembarkation “can cause jams, slowed exiting, and packed
  crowds, resulting in potential pushing and shoving and people tripping, falling
  and injuring themselves on the uneven gangway exiting the vessel.” (Id.)
  Relatedly, RCCL allegedly knew that “a lack of maintenance and inspection of
  its gangway flooring and surrounding area create dangerous conditions, which
  can cause – and have in the past – trip and fall incidents . . . .” (Id.)

     2. Legal Standard

          When considering a motion to dismiss under Federal Rule of Civil
  Procedure 12(b)(6), the Court must accept all the complaint’s allegations as
  true, construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). A pleading must only contain
  “a short and plain statement of the claim showing that the pleader is entitled to
  relief.” Fed. R. Civ. P. 8(a)(2). A motion to dismiss under Rule 12(b)(6)
  challenges the legal sufficiency of a complaint. See Fed. R. Civ. P. 12(b)(6). In
  assessing the legal sufficiency of a complaint’s allegations, the Court is bound
  to apply the pleading standard articulated in Bell Atlantic Corp. v. Twombly,
  550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). That is,
  the complaint “must . . . contain sufficient factual matter, accepted as true, to
  state a claim to relief that is plausible on its face.” Am. Dental Ass’n v. Cigna
  Corp., 605 F.3d 1283, 1289 (11th Cir. 2010) (quoting Twombly, 550 U.S. at
  570). “Dismissal is therefore permitted when on the basis of a dispositive issue
  of law, no construction of the factual allegations will support the cause of
  action.” Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th Cir. 2006)
  (internal quotations omitted) (citing Marshall Cnty. Bd. of Educ. v. Marshall
  Cnty. Gas Dist., 992 F.2d 1171, 1174 (11th Cir. 1993). “A claim has facial
  plausibility when the plaintiff pleads factual content that allows the court to
  draw the reasonable inference that the defendant is liable for the misconduct
  alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a
  ‘probability requirement,’ but it asks for more than a sheer possibility that a
  defendant has acted unlawfully.” Id. A court must dismiss a plaintiff’s claims if
  he fails to nudge his “claims across the line from conceivable to plausible.”
  Twombly, 550 U.S. at 570.
Case 1:20-cv-22161-RNS Document 19 Entered on FLSD Docket 11/20/2020 Page 3 of 6




        Thus, a pleading that offers mere “labels and conclusions” or “a
  formulaic recitation of the elements of a cause of action” will not survive
  dismissal. See Id. at 555. “Rule 8 marks a notable and generous departure
  from the hyper-technical, code-pleading regime of a prior era, but it does not
  unlock the doors of discovery for a plaintiff armed with nothing more than
  conclusions.” Iqbal, 556 U.S. at 679.
     3. Analysis

          “To prevail on a negligence claim, a plaintiff must show that (1) the
  defendant had a duty to protect the plaintiff from a particular injury, (2) the
  defendant breached that duty, (3) the breach actually and proximately caused
  the plaintiff’s injury, and (4) the plaintiff suffered actual harm.” Guevara v. NCL
  (Bahamas) Ltd., 920 F.3d 710, 720 (11th Cir. 2019) (quotations omitted). “With
  respect to the duty element in a maritime context, a shipowner owes the duty
  of exercising reasonable care towards those lawfully aboard the vessel.” Id.
  (quotations omitted). To prevail on a negligence or failure-to-warn claim with
  respect to a dangerous condition, a plaintiff must show that the defendant “had
  actual or constructive notice of a risk-creating condition, at least where, as
  here, the menace is one commonly encountered on land and not clearly linked
  to nautical adventure.” Id. (quotations and alterations omitted); Keefe v.
  Bahama Cruise Line, Inc., 867 F.2d 1318, 1322 (11th Cir. 1989) (requiring
  notice with respect to a duty-to-warn claim); Horne v. Carnival Corp., 741 Fed.
  App’x 607, 609 (11th Cir. 2018) (requiring notice with respect to a failure-to-
  maintain claim).
          Each Count of the complaint must be dismissed because the complaint
  fails to adequately allege causation. The Court is mindful that notice pleading
  does not require the pleader to allege a “specific fact” to cover every element or
  to plead “with precision” each element of a claim, but it is still necessary for a
  complaint to “contain either direct or inferential allegations respecting all the
  material elements necessary to sustain a recovery under some viable legal
  theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th Cir.
  2001). As explained below, at no point does the complaint meet the third
  element of negligence; namely, that “the breach actually and proximately
  caused the plaintiff’s injury.” Guevara, 920 F.3d at 720. As the complaint fails
  to satisfy this threshold requirement, the Court need not and does not reach
  the question of RCCL’s notice of the purportedly dangerous condition.
          Count I, for negligent failure to warn, must be dismissed for failure to
  properly allege causation. In Flaherty v. Royal Caribbean Cruises, Ltd., the
  Court held that the plaintiff failed to sufficiently plead that the defendant’s
  failure to warn proximately caused his injury, as the complaint ““fail[ed] to
Case 1:20-cv-22161-RNS Document 19 Entered on FLSD Docket 11/20/2020 Page 4 of 6




  allege any facts that would put Royal Caribbean on notice of what caused
  Plaintiff to fall.” Case No. 15-22295, 2015 WL 8227674 at *4 (S.D. Fla. Dec. 7,
  2015) (Lenard, J.) (alteration added; emphasis in original). The same result is
  warranted here. Taylor’s complaint alleges that the gangway, which is used for
  embarkation and disembarkation, was “uneven.” (ECF No. 6 at ¶16.) The
  complaint also alleges that crowding on the gangway “can cause jams, slowed
  exiting, and packed crowds, resulting in potential pushing and shoving and
  people tripping . . . .” (Id. (emphasis added).) The complaint goes on to allege
  that RCCL “is aware that a lack of maintenance and inspection of its gangway
  flooring and surrounding area create dangerous conditions, which can cause –
  and have in the past – trip and fall incidents while passengers are walking on
  the gangway.” (Id. (emphasis added).)
         While the complaint repeatedly alleges that the purportedly dangerous
  conditions “can cause” injuries, at no point does it affirmatively allege that the
  dangerous conditions did cause Taylor’s injuries. Was the gangway so crowded
  that she could not see its unevenness? How uneven was the gangway? The
  complaint describes the gangway as a “ramp,” which would make it sloped, or
  “uneven,” by definition. (ECF No. 6 at ¶16.) The complaint also suggests that
  Taylor could have been “push[ed] and shov[ed].” (Id.) The complaint only raises
  these and other questions. It does not answer them. Leaving the causation-in-
  fact inquiry to guesswork falls short of the pleading standard. Additionally, at
  least one of these potential causes – pushing and shoving – is particularly
  problematic because if the “Plaintiff was injured after being pushed by a fellow
  tourist[,] [s]uch an incident would likely be a supervening cause absolving
  Defendant of liability.” Brown v. Oceania Cruises, Inc., Case No. 17-22645-CIV,
  2017 WL 10379580, at *4 (S.D. Fla. Nov. 20, 2017) (Altonaga, J.).
         The Plaintiff attempts to distinguish Brown by arguing that the complaint
  in that case did not explicitly state that Ms. Brown fell – rather, the complaint
  in that case “jump-cuts” from describing the dangerous condition (traversing
  over “treacherous rocks and boulders”) to describing Ms. Brown’s injury. (ECF
  No. 12 at 5-6.) However, the court’s concern in Brown was not that the
  complaint did not allege that Ms. Brown fell. The Brown court, like this Court,
  was expressly concerned with the proximate cause of the injury. See id. at *5
  (“The Court does not know one way or the other whether a failure to warn by
  Defendant could have plausibly been a proximate cause of Plaintiff's injury.”).
  Although the actual cause of an injury might be the blunt force trauma arising
  from a fall, neither Ms. Brown nor Taylor alleged the proximate, or legal, cause
  of the injury. Without alleging what caused Taylor’s fall (and the resulting
  injury), the complaint does not give RCCL notice as to what warnings would
  have been adequate to help Taylor avoid the fall.
Case 1:20-cv-22161-RNS Document 19 Entered on FLSD Docket 11/20/2020 Page 5 of 6




         The additional allegations specific to Count II, for negligent maintenance
  of the gangway flooring, fare no better. Count II alleges that RCCL breached its
  duty of care to Taylor by “failing to reasonably maintain the flooring, including
  but not limited, to inspecting the gangway for worn and damaged treading,
  unreasonably large gaps in the flooring, loose screws in the flooring, as well as
  structural and other components of the flooring that was [sic] not in proper
  condition . . . .” (ECF No. 6 at ¶29.) The Court accepts these allegations as true.
  But even if RCCL breached its duty to maintain treading, close gaps in the
  flooring, and tighten screws, the complaint does not allege that these failures
  caused Taylor’s injuries. Again, RCCL is left to guess whether Taylor slipped on
  substandard treading, lost her balance after her foot fell into one of the
  “unreasonably large gaps,” or tripped on a loose screw. In her response to the
  motion to dismiss, Taylor argues that she alleges that the cause of injury was
  the “unevenness of the gangway flooring surface.” (ECF No. 12 at 8.) Taking
  that as true, the complaint does not allege that maintaining the treading,
  closing gaps, or tightening “screws in the flooring” would have removed the
  “unevenness.” A plaintiff cannot recover for a breached duty without showing
  that said breach caused her injuries.
         The Court also dismisses Count III, which alleges that RCCL failed “to
  follow its own policies and procedures . . . .” (ECF No. 6 at ¶31.) Those policies
  and procedures include “limiting the number of passengers exiting the gangway
  at a single time, reducing the flow of passengers’ movement off the vessel,
  permitting too many passengers to carry luggage and other items off the vessel,
  having only the scheduled passengers exit during their proper disembarkation
  time, for the benefit and safety of passengers.” (Id.) The failure to adequately
  allege causation plagues Count III as well, and the allegations specific to Count
  III only amplify the complaint’s shortcomings by introducing the possibility that
  luggage may have had a role in Taylor’s injury. Two things can be true at the
  same time: (1) RCCL permitted too many passengers to carry luggage and other
  items off the vessel; and (2) excess luggage on the gangway had no causal
  relationship to Taylor’s injuries. In other words, Taylor did not allege that the
  failure to follow policies and procedures is related to her injuries.

     4. Conclusion
         For the reasons set forth above, the Court grants RCCL’s motion to
  dismiss for failure to state a claim (ECF No. 11). The Court dismisses Taylor’s
  claims against RCCL without prejudice and without leave to amend. Avena
  v. Imperial Salon & Spa, Inc., 740 Fed. App’x 679, 683 (11th Cir. 2018) (“[W]e’ve
  rejected the idea that a party can await a ruling on a motion to dismiss before
  filing a motion for leave to amend.”) (noting also that “a motion for leave to
Case 1:20-cv-22161-RNS Document 19 Entered on FLSD Docket 11/20/2020 Page 6 of 6




  amend should either set forth the substance of the proposed amendment or
  attach a copy of the proposed amendment”) (quotations omitted).
        The Clerk is directed to close this case. Any pending motions are denied
  as moot.
        Done and ordered, in Miami, Florida on November 19, 2020.


                                            Robert N. Scola, Jr.
                                            United States District Judge
